Citation Nr: 1211044	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-46 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to September 1969.  

This matter is on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

The Veteran recently underwent a VA examination in March 2011 that is related to a claim not on appeal.  Although this evidence was incorporated into the record since the most recent statement of the case, it is not germane to the issues on appeal.  Therefore, the Board may consider the evidence of record without providing the RO an opportunity to review the claim. 


FINDING OF FACT

Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter; and, the competent and credible evidence fails to establish that the Veteran's hearing loss and/or tinnitus disorder are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also offered statements and testimony in support of his claims.  

Notably, at his hearing before the Board in December 2011, the Veteran stated that he received treatment for headaches from a Dr. L.G., and that they had discussed his problems with hearing loss and tinnitus.  Records from this physician do not appear to be of record.  However, the Veteran specifically noted that Dr. L.G. had not committed any opinion pertaining to his hearing loss or tinnitus into writing.    See Hearing Transcript (T.) at 9.  He said Dr. L.G. adamantly refused to do so.  Thus, based on the his statements, the Board finds that records from Dr. L.G. would not yield any relevant information that would support the Veteran's claim.  Remanding the claim to acquire these records would only unnecessarily delay adjudication of the claim. 

Further, in December 2008, the Veteran stated that he was treated in the 1970's at a VA Medical Center in Riviera Beach, Florida.  These records have not been associated with the claims file, and VA has an obligation to acquire all records generated by VA facilities that may have an impact on the adjudication of a claim. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, at his hearing before the Board in December 2011, the Veteran stated that he discussed his audiological symptoms only with Dr. L.G. (T. at 9-10).  The Veteran specifically stated that these treatment records from the 1970s were related to a disorder not currently on appeal (a knee disability), and he has not asserted that he underwent any audiological evaluations during that period of time.  Therefore, given the Veteran's statements regarding the post-service treatment he received for his hearing loss and tinnitus, the Board determines that these VA treatment records from the 1970s do not address his audiological complaints, and remanding the claims to obtain these records would serve to only unnecessarily delay the claim.   

Next, a VA opinion with respect to the issues on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include an audiological examination in June 2008, as well as the Veteran's own statements (a history of hearing loss and tinnitus since service), and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is asserting that he has sensorineural hearing loss and tinnitus resulting from his service as a helicopter repairman while stationed in the Republic of Vietnam.  Specifically, at his hearing before the Board in December 2011, he stated that a fellow soldier accidentally discharged his weapon near his right ear, and he had experienced hearing loss and ringing in that ear since then. (T. at 5-6.)  

The Veteran's DD-214 reflects that he was trained in helicopter maintenance and was stationed in the Republic of Vietnam.  Nothing in the record contradicts his assertions in this regard.  The Board will concede that he experienced noise exposure in service.

However, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to either sensorineural hearing loss or tinnitus.  He underwent audiometric examinations in February and August 1967 as well as during his separation physical examination in August 1969.  In considering these evaluations, the Board noted that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, the examinations prior to October 1967 have been converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz, respectively.  

Nevertheless, even with these conversions, bilateral hearing loss was not shown during service.  Specifically, at the Veteran's February 1967 examination, none of the corrected tonal thresholds were greater than 20 dB.  No tonal thresholds were greater than 15 dB at any frequency at his August 1967 examination.  Additionally, at the time of his separation physical examination in August 1969 (which is not subject to ASA-ISO conversion) none of the measured tonal thresholds were in excess of 5 dB for any frequency.  Moreover, none of the service treatment records indicate complaints for tinnitus.  Neither sensorineural hearing loss nor tinnitus was noted in service.

There is also no evidence of complaints, treatment, or diagnosis of hearing loss or tinnitus until many years post-service.  Indeed, the first post-service evidence reflecting sensorineural hearing loss is the Veteran's July 2008 VA examination.  Audiometric testing was in excess of 55 dB in both ears at frequencies from 3000 to 4000 Hz.  Such establishes impaired hearing for purposes of 38 C.F.R. § 3.385.  The VA examiner also diagnosed tinnitus at that time.  

As the evidence does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Board emphasizes the multi-year gap between discharge from active duty service in 1969 and his VA examination in 2008 (approximately a 39-year gap).  Furthermore, as was noted above, his separation physical examination in August 1969 indicated normal hearing which was relatively of constant acuity throughout his active duty service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  While the former is a legal concept determining whether testimony may be heard and considered, the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Tinnitus is one such disorder, as it is identifiable purely by its symptoms.  See Jandreau, 492 F.3d at 1377, n.4.  On the other hand, while the Veteran may testify as to the functional effects of his hearing loss, he may not diagnose the disorder, as it requires audiometric testing in order to be identified.    In any event, the Veteran's lay testimony is competent to establish the presence of observable symptomatology (such as diminished hearing) and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

The Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, as noted above, the Board emphasizes the multi-year gap between active duty service and his initial complaints decades later.  Certainly, the mere presence of a multi-year gap between his active duty and his initial complaints does not render his credibility per se invalid.  Buchanan v. Nicholson, 451 F.3d at 1331.  However, in addition to this multi-year gap, the Board also notes that the Veteran made no reference to his alleged hearing loss and tinnitus problems when he filed an earlier claim for benefits in July 1980.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation for a knee disorder, but made no reference to his purported history of hearing loss and tinnitus since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had he been experiencing hearing loss and tinnitus at that time, there seems to be no reason why the Veteran would not have identified those disabilities.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection for hearing loss and tinnitus in May 2007, over 30 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his hearing was normal at the time he left service.  Coupled with his personal testimony, which the undersigned found to be forced and contrived, the Board assigns no probative value to the Veteran's assertion of experiencing hearing loss and tinnitus since his active service. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a June 2008 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran complained of hearing loss in both ears, manifested by a difficulty in understanding conversation.  He also complained of hearing loss and tinnitus since active duty.  After a complete examination, the examiner diagnosed tinnitus, and the audiogram indicated sensorineural hearing loss for VA purposes.  However, after a review of the claims file, the examiner opined in July 2008 that it was less likely than not that the Veteran's hearing loss and tinnitus were not related to service.  In providing this opinion, the examiner reflected that the Veteran's hearing loss was normal at the time he separated from military service.  Moreover, there was no documentation of a threshold shift in the record.  He also noted that the claims file was absent any evidence to corroborate his stated history of experiencing hearing loss since service.  There were no audiograms nearer to service documenting hearing loss or complaints related thereto.

The Veteran has not provided any evidence to contradict the VA examiner's conclusions.  Notably, while he stated that he was seen by a private physician (Dr. L.G.) for headaches, and mentioned his history of acoustic trauma, he conceded that this physician did not give an opinion as to whether his audiological disorders were related to active duty.  (T. at 9).  

Finally, the Board has also considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran is again competent to self diagnose tinnitus and he is able to testify about hearing loss symptomatology.  He is not necessarily competent to provide a medical nexus opinion.  Moreover, the Board has found these statements to be non-credible.  His statements relating his hearing loss and tinnitus to active duty service are of minimal probative value.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


